DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1, 6 – 8, 13 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadeski et al. (US PGPub 2017/0161358), hereinafter “Tadeski”, in view of Marshall et al. (US PGPub 2017/0270082), hereinafter “Marshall”, in further view of Duleba et al. (US PGPub 2014/0164415), hereinafter “Duleba”.
	Consider claim 1, Tadeski discloses a computer-implemented method for identifying and visualizing geographic data comprising:
	obtaining a set of data including candidate geographic data elements (paragraphs [0025], [0026], [0028], data is obtained, which includes data that may be geographic data);
	determining metrics based on:
	a best [parent] for the candidate geographic data elements (paragraphs [0028], the highest likelihood of the correct classification for the data is determined);

	However, Tadeski does not specifically teach that a best parent is determined for the data, or displaying the geographic data as a map.
	In the same field of endeavor, Marshall discloses a method comprising:
	the best parent includes a greatest quantity of parent relationships in a geographic hierarchy with other candidate geographic data elements (paragraphs [0031], [0035] – [0038], parent relationships among different data points in a data set are determined, which are used to determine that the data points map to geographic data, such that the least common ancestor can be determined for the geographic data points);
	generating a map displaying the candidate geographic data elements identified as geographic (paragraph [0040], the determined geographic data points are displayed on a map).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of a best parent and display geographic data taught by Marshall into the determining of data as being geographic taught by Tadeski for the purpose of utilizing additional metrics to process data and for that data to be able to be visualized so that a user can see a visual representation of the data, which is useful for mapping applications.
	However, Tadeski and Marshall do not specifically disclose an average geographic distance for the geographic data elements.

	an average distance between the candidate geographic data elements determined based on geographic coordinates (paragraphs [0046], [0047], [0077], candidate geographic data points are determined, such that the distances between them are determined, which is based on their geographic location or coordinates).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the distances between candidate geographic data points taught by Duleba into the determining of data as being geographic taught by Tadeski and Marshall for the purpose of utilizing the specific data of the data elements in order to determine more accurate geographic data for use in positioning systems.
	Consider claim 6, and as applied to claim 2 above, Tadeski discloses a method comprising:
	the aggregation further aggregates a score determined based on a number of rows included in the set of data (paragraphs [0001], [0010], the data is stored in rows, such that more rows of data will affect the ranking of the data).
	Consider claim 7, and as applied to claim 1 above, Tadeski discloses a method comprising:
	data included in the set of data is structured data that does not include an indication as whether the data is geographic data (paragraphs [0010] – [0013], the data that is utilized is structured, but the type of data is unknown before processing).
	Consider claim 8, Tadeski discloses an apparatus for identifying and visualizing geographic data comprising:

	determine metrics based on:
	a best [parent] for the candidate geographic data elements (paragraphs [0028], the highest likelihood of the correct classification for the data is determined);
	identify the candidate geographic data elements as geographic based on the metrics (paragraphs [0025] – [0028], the data is identified as geographic based on the analysis of the data).
	However, Tadeski does not specifically teach that a best parent is determined for the data, or displaying the geographic data as a map.
	In the same field of endeavor, Marshall discloses an apparatus comprising:
	the best parent includes a greatest quantity of parent relationships in a geographic hierarchy with other candidate geographic data elements (paragraphs [0031], [0035] – [0038], parent relationships among different data points in a data set are determined, which are used to determine that the data points map to geographic data, such that the least common ancestor can be determined for the geographic data points);
	generating a map displaying the candidate geographic data elements identified as geographic (paragraph [0040], the determined geographic data points are displayed on a map).

	However, Tadeski and Marshall do not specifically disclose an average geographic distance for the geographic data elements.
	In the same field of endeavor, Duleba discloses an apparatus comprising:
	an average distance between the candidate geographic data elements determined based on geographic coordinates (paragraphs [0046], [0047], [0077], candidate geographic data points are determined, such that the distances between them are determined, which is based on their geographic location or coordinates).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the distances between candidate geographic data points taught by Duleba into the determining of data as being geographic taught by Tadeski and Marshall for the purpose of utilizing the specific data of the data elements in order to determine more accurate geographic data for use in positioning systems.
	Consider claim 13, and as applied to claim 9 above, Tadeski discloses an apparatus comprising:

	Consider claim 14, and as applied to claim 8 above, Tadeski discloses an apparatus comprising:
	data included in the set of data is structured data that does not include an indication as whether the data is geographic data (paragraphs [0010] – [0013], the data that is utilized is structured, but the type of data is unknown before processing).
	Consider claim 15, Tadeski discloses a computer program product for identifying and visualizing geographic data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to:
	obtain a set of data including candidate geographic data elements (paragraphs [0025], [0026], [0028], data is obtained, which includes data that may be geographic data);
	determine metrics based on:
	a best [parent] for the candidate geographic data elements (paragraphs [0028], the highest likelihood of the correct classification for the data is determined);
	identify the candidate geographic data elements as geographic based on the metrics (paragraphs [0025] – [0028], the data is identified as geographic based on the analysis of the data).

	In the same field of endeavor, Marshall discloses a computer program product comprising:
	the best parent includes a greatest quantity of parent relationships in a geographic hierarchy with other candidate geographic data elements (paragraphs [0031], [0035] – [0038], parent relationships among different data points in a data set are determined, which are used to determine that the data points map to geographic data, such that the least common ancestor can be determined for the geographic data points);
	generating a map displaying the candidate geographic data elements identified as geographic (paragraph [0040], the determined geographic data points are displayed on a map).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of a best parent and display geographic data taught by Marshall into the determining of data as being geographic taught by Tadeski for the purpose of utilizing additional metrics to process data and for that data to be able to be visualized so that a user can see a visual representation of the data, which is useful for mapping applications.
	However, Tadeski and Marshall do not specifically disclose an average geographic distance for the geographic data elements.
	In the same field of endeavor, Duleba discloses a computer program product comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the distances between candidate geographic data points taught by Duleba into the determining of data as being geographic taught by Tadeski and Marshall for the purpose of utilizing the specific data of the data elements in order to determine more accurate geographic data for use in positioning systems.
	Consider claim 20, and as applied to claim 15 above, Tadeski discloses a computer program product comprising:
	data included in the set of data is structured data that does not include an indication as whether the data is geographic data (paragraphs [0010] - [0013], the data that is utilized is structured, but the type of data is unknown before processing).

07.	Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tadeski et al. (US PGPub 2017/0161358), hereinafter “Tadeski”, in view of Marshall et al. (US PGPub 2017/0270082), hereinafter “Marshall”, in further view of Duleba et al. (US PGPub 2014/0164415), hereinafter “Duleba”, in further view of Zheng et al. (US Patent 9,009,177), hereinafter “Zheng”.
Consider claim 2, and as applied to claim 1 above, Tadeski, Marshall, and Duleba disclose the claimed invention except that a likelihood score is generated for the different metrics.
	In the same field of endeavor, Zheng discloses a method comprising:
	generating a likelihood score based on an aggregation of a score associated with the best parent, a score associated with the additional non-geographic concepts, and a score associated with the average geographic distance, and identify the candidate geographic data elements as geographic when the likelihood score exceeds a threshold (column 5 lines 25 – 43, column 14 line 61 – column 15 line 24, a rank/score is determined for the geographic data, which is based on the identified properties for the geographic data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rank and score for the geographic data taught by Zheng into the geographic visualization method taught by Tadeski, Marshall, and Duleba for the purpose of allowing more sophisticated metrics to be used to determine the geographic data in order to have more accurate geographic data points to be visualized for a user.
	Consider claim 5, and as applied to claim 2 above, Zheng discloses a method comprising:
	there is a negative correlation between the likelihood score and the average geographic distance between the candidate geographic data elements (column 10 lines 26 – 38, column 11 line 66 – column 12 line 9, the scoring is set so that further distances relate to a lower score than closer distances).
claim 9, and as applied to claim 8 above, Tadeski, Marshall, and Duleba disclose the claimed invention except that a likelihood score is generated for the different metrics.
	In the same field of endeavor, Zheng discloses an apparatus comprising:
	generating a likelihood score based on an aggregation of a score associated with the best parent, a score associated with the additional non-geographic concepts, and a score associated with the average geographic distance, and identify the candidate geographic data elements as geographic when the likelihood score exceeds a threshold (column 5 lines 25 – 43, column 14 line 61 – column 15 line 24, a rank/score is determined for the geographic data, which is based on the identified properties for the geographic data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rank and score for the geographic data taught by Zheng into the geographic visualization method taught by Tadeski, Marshall, and Duleba for the purpose of allowing more sophisticated metrics to be used to determine the geographic data in order to have more accurate geographic data points to be visualized for a user.
	Consider claim 12, and as applied to claim 9 above, Zheng discloses an apparatus comprising:
	there is a negative correlation between the likelihood score and the average geographic distance between the candidate geographic data elements (column 10 lines 26 – 38, column 11 line 66 – column 12 line 9, the scoring is set so that further distances relate to a lower score than closer distances).
claim 16, and as applied to claim 15 above, Tadeski, Marshall, and Duleba disclose the claimed invention except that a likelihood score is generated for the different metrics.
	In the same field of endeavor, Zheng discloses a computer program product comprising:
	generating a likelihood score based on an aggregation of a score associated with the best parent, a score associated with the additional non-geographic concepts, and a score associated with the average geographic distance, and identify the candidate geographic data elements as geographic when the likelihood score exceeds a threshold (column 5 lines 25 – 43, column 14 line 61 – column 15 line 24, a rank/score is determined for the geographic data, which is based on the identified properties for the geographic data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rank and score for the geographic data taught by Zheng into the geographic visualization method taught by Tadeski, Marshall, and Duleba for the purpose of allowing more sophisticated metrics to be used to determine the geographic data in order to have more accurate geographic data points to be visualized for a user.
	Consider claim 19, and as applied to claim 16 above, Zheng discloses a computer program product comprising:
	there is a negative correlation between the likelihood score and the average geographic distance between the candidate geographic data elements (column 10 lines .

08.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tadeski et al. (US PGPub 2017/0161358), hereinafter “Tadeski”, in view of Marshall et al. (US PGPub 2017/0270082), hereinafter “Marshall”, in further view of Zheng et al. (US Patent 9,009,177), hereinafter “Zheng”, in further view of Duleba et al. (US PGPub 2014/0164415), in further view of Nonez et al. (US PGPub 2016/0232537), hereinafter “Nonez”.
	Consider claim 4, and as applied to claim 2 above, Tadeski, Marshall, Zheng, and Duleba disclose the claimed invention except that the ontology is analyzed.
	In the same field of endeavor, Nonez discloses a method comprising:
	determining the score associated with the additional concepts by analyzing a complete ontology of the candidate geographic data elements, wherein there is a negative correlation between the likelihood score and the number of additional concepts in the complete ontology (paragraphs [0016], [0026], [0037], an ontology is analyzed to determine concepts for the geographic data, such that a ranking can be assigned to the data based on the analyzing of the ontology for geographic data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ontology analyzation taught by Nonez into the determining of data as being geographic taught by Tadeski, Marshall, Zheng, and Duleba for the purpose of utilizing additional and more robust data sources to determine the data as being geographic.
claim 11, and as applied to claim 2 above, Tadeski, Marshall, Zheng, and Duleba disclose the claimed invention except that the ontology is analyzed.
	In the same field of endeavor, Nonez discloses an apparatus comprising:
	determining the score associated with the additional concepts by analyzing a complete ontology of the candidate geographic data elements, wherein there is a negative correlation between the likelihood score and the number of additional concepts in the complete ontology (paragraphs [0016], [0026], [0037], an ontology is analyzed to determine concepts for the geographic data, such that a ranking can be assigned to the data based on the analyzing of the ontology for geographic data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ontology analyzation taught by Nonez into the determining of data as being geographic taught by Tadeski, Marshall, Zheng, and Duleba for the purpose of utilizing additional and more robust data sources to determine the data as being geographic.
	Consider claim 18, and as applied to claim 16 above, Tadeski, Marshall, Zheng, and Duleba disclose the claimed invention except that the ontology is analyzed.
	In the same field of endeavor, Nonez discloses a computer program product comprising:
	determining the score associated with the additional concepts by analyzing a complete ontology of the candidate geographic data elements, wherein there is a negative correlation between the likelihood score and the number of additional concepts in the complete ontology (paragraphs [0016], [0026], [0037], an ontology is analyzed to 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ontology analyzation taught by Nonez into the determining of data as being geographic taught by Tadeski, Marshall, Zheng, and Duleba for the purpose of utilizing additional and more robust data sources to determine the data as being geographic.

Allowable Subject Matter
09.	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 3, 10, and 17 in the instant application is because the prior arts of record do not teach or suggest “determine the score associated with the best parent by analyzing the candidate geographic data elements based on one or more from a group of: an average distance of the candidate geographic data elements to the best parent; a number of candidate geographic data elements covered by the best parent; and a number of candidate geographic data elements included at a same level of geographic hierarchy under the best parent, .
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 13, 2021